KRUEGER, Judge.
The appellant was tried and convicted of the offense of possessing equipment for the manufacture of intoxicating liquor, and his punishment assessed at confinement in the state penitentiary for a term of five years.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out ór has been perceived. No question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.